        Case 2:21-cv-01918-JLS-JPR Document 5 Filed 03/02/21 Page 1 of 2 Page ID #:68

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Central District
                                                 __________  DistrictofofCalifornia
                                                                          __________

                           Jane Doe                                )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 2:21-cv-1918 MRW
                                                                   )
                      Christopher D'Elia                           )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Christopher William D'Elia
                                       12047 Summit Circle
                                       Beverly Hills, CA 90210




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Monica Beck, Chloe Neely
                                       The Fierberg National Law Group
                                       161 E. Front Street, Suite 200, Traverse City, MI 49684

                                       Courtney Abrams, PC
                                       2711 N. Sepulveda Blvd., No. 625, Manhattan Beach, CA 90266

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK    COURT
                                                                                 K OF COU
                                                                                       OU
                                                                                        URT
                                                                                          R


Date:             03/02/2021
                                                                                        Signature
                                                                                        SSi
                                                                                          ign
                                                                                            gnaature of Cle
                                                                                                        Clerk
                                                                                                          erk
                                                                                                            rk oorr Deputy Clerk
         Case 2:21-cv-01918-JLS-JPR Document 5 Filed 03/02/21 Page 2 of 2 Page ID #:69

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:21-cv-1918 MRW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
